DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
	The Amendment filed 09-March-2020 has been entered. Claims 1, 10, 19 and 32 were amended, and claims 1-41 are currently pending. 
Response to Arguments
Applicant’s arguments, see Remarks pp. 10-12, filed 09-April-2021, with respect to the rejections of claims 1-41 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues that neither Guck (Patent No. 5,911,776, hereinafter “Guck”) nor Wei et al. (Patent No. US 7,398,464 B1, hereinafter “Wei”) teach the amended claim 1 language “virtualization policy indicating intent by the client computer to request or retrieve only a portion of one or more derived data files” because the systems in the references are solely for the wholesale conversion of complete documents. Applicant specifically argues that converting less than a full HTML document would result in parsing errors, and that Guck and Wei require that the entire file be converted (Remarks p. 10). 
In response, examiner respectfully submits that Wei discloses converting a stored original document (which may or may not be HTML) into an HTML document (Col. 3 lines 64-67). The document converter produces the HTML document from the original document by executing or calling upon a subset of functionality of the identified document-authoring application, and stores the HTML document in a database (Col. 4 lines 50-56). In other words, it does not appear that there would 
Examiner also respectfully submits that claim 1 recites, “…the first data file virtualization policy indicating intent by the client computer to request or retrieve only a portion of one or more second derived data files at the server computer system” in the second limitation. Examiner interprets that the “portion” may be a portion of files, i.e. less than all the second derived data files. In other words, the claim does not appear to require that a partial file be converted.
Applicant also argues that Tecu et al. (Pub. No. US 2005/0102258 A1, hereinafter “Tecu”) does not teach “the first data type” as recited in claim 1, specifically arguing that Tecu is not related to retrieval of files from a server computer system as recited (Remarks pp. 10-11). 
In response, examiner respectfully submits that claim 1 recites “receiving…for a first data file of a first data type, a list of available data types including the first data type and a plurality of derived data types…” Examiner interprets that “the first data type”, refers to “a first data file of a first data type” that is included in a list of available data types. Fig. 4 in Tecu discloses a list of available data types for conversion with options (also see Applicant’s Specification Fig. 8 [0061], which discloses a list of available data types in the first data file virtualization policy). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any 
Claims 1, 2, 4, 6, 8, 10, 11, 15, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guck in view of Tecu further in view of Wei further in view of Emling et al. (Pub. No. US 2007/0220014 A1, hereinafter “Emling”).
Regarding claim 1, Guck teaches:
receiving, by the client computer system from the server computer system, for a first data file of a first data type, a list of available data types [including the first data type and] a plurality of derived data types that can be generated by the server computer system (Guck – there could be multiple converters C, and the user has a display list (F) in Fig. 3 of these available converters where he then has to pick (G) the one which he desires to use [Col. 16 lines 31-34]. In Fig. 3 at step F the system can display a list of available converters based on the source/shadow MIME types and at step G, the author or a User can select a particular converter [Col. 16 lines 41-44].)
wherein the derived data types are different from the first data type (Guck – the server includes a set of conversion filters 
being in one of the derived data types different from the first data type (Guck – the server includes a set of conversion filters (converters) which provide “On-The-Fly” conversion of documents authored in one specific format to be transformed into other formats for display [Col. 4 lines 17-21]. Multiple numbers of shadow files and converters can be created in the database for each source file (i.e. first data type) thus enabling the creation of multiple format outputs (i.e. derived data types) which are translated from the source file [Col. 5 lines 8-11]. Examiner interprets that a converted document in a specific format discloses a derived data type.)
Guck does not appear to teach:
including the first data type and
generating, by the client computer system, a first data file virtualization policy using the list of derived data types,
the first data file virtualization policy indicating intent by the client computer to request or retrieve only a portion of one or more second derived data files at the server computer system
and sending, by the client computer system to the server computer system, a first data file and the first data file virtualization policy for storage in a storage device in communication with the server computer system, the first data file virtualization policy being useable by the server computer system to create one or more second virtual data files from the first data file, the one or more second virtual data files not being stored on the storage device,
the one or more second virtual data files being listed in a directory listing at the server computer system such that the one or more second virtual data files appear to the client computer system as if the one or more second virtual data files are stored in the storage device, the one or more second virtual data files corresponding to the one or more second derived data files and the one or more second virtual data files
However Tecu teaches:
including the first data type and (Tecu - Fig. 4 discloses a display which includes a pane that shows the available file formats (which examiner interprets includes a first format/data type) in which a file may be saved and shows available options with respect to each file format [0041].)

Guck modified by Tecu does not appear to teach:
generating, by the client computer system, a first data file virtualization policy using the list of derived data types,
the first data file virtualization policy indicating intent by the client computer to request or retrieve only a portion of one or more second derived data files at the server computer system
and sending, by the client computer system to the server computer system, a first data file and the first data file virtualization policy for storage in a storage device in communication with the server computer system, the first data file virtualization policy being useable by the server computer system to create one or more second virtual data files from the first data file, the one or more second virtual data files not being stored on the storage device,
the one or more second virtual data files being listed in a directory listing at the server computer system such that the one or more second virtual data files appear to the client computer system as if the 
However, Wei teaches:
generating, by the client computer system, a first data file virtualization policy using the list of derived data types, (Wei – a user initiates a document conversion request by submitting a URL comprising a reference to an original document to an application server [Col. 4 lines 37-49]. The conversion request may include the name and storage location of the original document, database login information, document conversion parameters, the name of the document-authoring application that created the original document or the name of a target browser application that the produced HMTL document will be viewed in [Col. 5 lines 22-32]. (i.e. policy).)
the first data file virtualization policy indicating intent by the client computer to request or retrieve only a portion of one or more second derived data files at the server computer system (Wei - a user initiates a document conversion request, which includes document conversion parameters (i.e. policy) [Col. 4 lines 37-49), where the conversion request may include the name and storage location of the original document, database login information, document conversion parameters, the name of the document-authoring application that created the original document or the name 
and sending, by the client computer system to the server computer system, a first data file and the first data file virtualization policy for storage in a storage device in communication with the server computer system, the first data file virtualization policy being useable by the server computer system to create one or more second virtual data files from the first data file, the one or more second virtual data files not being stored on the storage device, (Wei – a user may initiate a document conversion request to the server [Col. 4 lines 37-40]. Upon receiving the request, the server uploads the original document from the user, stores it in a database (see Fig. 1 – 130, where the document is stored is database 130 which is separate from the server and document converter) and passes the request to the document converter. Document converter retrieves the document from the database 130 and produces the HTML document (i.e. one or more second virtual data files) from the original document. Server then retrieves the HTML document from database 130 [Col. 4 lines 37-61]. The HTML files may be stored in another location, another database or data repository, that is not the same location as the original document [Col. 6 lines 17-23]. The conversion request may include the name 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was invented, having the teachings of Guck, Tecu and Wei before them, to modify the system of Guck and Tecu of receiving a list of derived data types including a first data type that can be generated by a server computer system, wherein the derived data types are different from the first data type with the teachings of Wei of a client computer system generating a first data file virtualization policy using the list of derived data types and sending a first data file and the first data file virtualization policy for storage in a storage device, the first data file virtualization policy being usable by the server computer to create one or more second virtual data files from the first data file. One would have been motivated to make such a modification to provide an automated method of producing a document formatted according to Hypertext Markup Language or other 
Guck modified by Tecu and Wei does not appear to teach:
the one or more second virtual data files being listed in a directory listing at the server computer system such that the one or more second virtual data files appear to the client computer system as if the one or more second virtual data files are stored in the storage device, the one or more second virtual data files corresponding to the one or more second derived data files and the one or more second virtual data files
However, Emling teaches:
the one or more second virtual data files being listed in a directory listing at the server computer system such that the one or more second virtual data files appear to the client computer system as if the one or more second virtual data files are stored in the storage device, the one or more second virtual data files corresponding to the one or more second derived data files and the one or more second virtual data files (Emling – the network services system permits user computers to access data in the data management system (i.e. server computer system) through a computer network. The data may be accessed through a browser through a data access tool, which creates and maps a directory or file tree of files and folders corresponding to the remote files and folders corresponding to the remote files and folders stored at 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was invented, having the teachings of Guck, Tecu, Wei and Emling before them, to modify the system of Guck, Tecu and Wei of receiving a list of derived data types including a first data type that can be generated by a server computer system, wherein the derived data types are different from the first data type, a client computer system generating a first data file virtualization policy using the list of derived data types and sending a first data file and the first data file virtualization policy for storage in a storage device, the first data file virtualization policy being usable by the server computer to create one or more second virtual data files from the first data file with the teachings of Emling of the one or more second virtual data files being listed in a directory listing at the server computer system such that the one or more second virtual data files appear to the client computer system as if the one or more second virtual data files are stored in the storage device, the one or more second virtual data files corresponding to the one or more second derived data files and the one or more second virtual data files. One would have been motivated to make such a modification to provide a seamless integration of data files (Emling- [0003]).
Claim 10 corresponds to claim 1 and is rejected accordingly.

sending, by the client computer system, a request to the server computer system for the directory listing, the directory listing including information about the first data file and information about the one or more second virtual data files
However, Emling teaches:
sending, by the client computer system, a request to the server computer system for the directory listing, the directory listing including information about the first data file and information about the one or more second virtual data files (Emling – the network services system permits user computers to access data in the data management system (i.e. server computer system) through a computer network. The data may be access through a browser through a data access tool, which creates and maps a directory or file tree of files and folders corresponding to the remote files and folders corresponding to the remote files and folders stored at the data management system [0020]. Also see [0022], where the access tool creates and maps a directory or file tree of files and folders (corresponding to the remote files and folders) which appears within the user’s Windows interface under a separate letter drive just as the files and folders would appear it they were local files saved in the user’s local hard drive.)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was invented, having the teachings of Guck, Tecu, Wei 
Claim 11 corresponds to claim 2 and is rejected accordingly.
Regarding claim 4, Guck teaches:
sending, by the client computer system to the server computer system, a request for information about a second virtual data file354824-1388-8573.vlAtty Docket No. 074501-0450032 (Guck – it is only necessary for the user to call in and ask for a particular file by name [Col. 8 lines 50-51].)
Claim 13 corresponds to claim 4 and is rejected accordingly.
Regarding claim 6, Guck modified by Tecu does not appear to teach:
sending, by the client computer system to the server computer system, a request to retrieve at least a portion of the one or more 
However, Wei teaches:
sending, by the client computer system to the server computer system, a request to retrieve at least a portion of the one or more second derived data files, the one or more second derived data files corresponding to the one or more second virtual data files and being derived by the server computer system in response to the request from the client computer system to retrieve the at least a portion of the one or more second derived data files from the server computer system (Wei – server receives document conversion requests from a user [Col. 4 lines 18-20], and the server retrieves the HTML document (i.e. second derived data file) from the database and serves the HTML document to the browser application executing on the user’s device [Col. 4 lines 57-61].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was invented, having the teachings of Guck, Tecu, Wei and Emling before them, to modify the system of Guck, Tecu, Wei and Emling of receiving a list of derived data types including a first data type that can be 
Claim 15 corresponds to claim 6 and is rejected accordingly.
Regarding claim 8, Guck modified by Tecu does not appear to teach:
receiving, by the client computer system, the at least a portion of the one or more second derived data files
However, Wei teaches:
receiving, by the client computer system, the at least a portion of the one or more second derived data files (Wei – server receives document conversion requests from a user [Col. 4 lines 18-20], and the server retrieves the HTML document (i.e. second derived 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was invented, having the teachings of Guck, Tecu, Wei and Emling before them, to modify the system of Guck, Tecu, Wei and Emling of receiving a list of derived data types including a first data type that can be generated by a server computer system, wherein the derived data types are different from the first data type, a client computer system generating a first data file virtualization policy using the list of derived data types and sending a first data file and the first data file virtualization policy for storage in a storage device, the first data file virtualization policy being usable by the server computer to create one or more second virtual data files from the first data file and one or more second virtual data files being listed in a directory listing at the server computer system such that the one or more second virtual data files appear to the client computer system as if the one or more second virtual data files are stored in the storage device, and sending a request to retrieve one or more second derived data files with the teachings of Wei of receiving the at least a portion of the one or more second derived data files. One would have been motivated to make such a modification to provide an automated method of producing a document formatted according to Hypertext Markup Language or other transportable format from an original document created with a document-authoring application (Wei- [Col. 2 lines 7-13]).
Claim 17 corresponds to claim 8 and is rejected accordingly.
s 3, 5, 7, 12, 14, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guck in view of Tecu further in view of Wei further in view of Emling further in view of Rhodes et al. (Pub. No. US 2009/0327729 A1, hereinafter “Rhodes”).
Regarding claim 3, Guck modified by Tecu, Wei, and Emling does not appear to teach:
wherein sending the request comprises sending a PROPFIND request through HTTP 1.1 WebDAV protocol
However, Rhodes teaches:
wherein sending the request comprises sending a PROPFIND request through HTTP 1.1 WebDAV protocol (Rhodes – local users can perform the usual HTTP and WebDAV requests, including PROPFIND [0104]. Also see Fig. 11A – 1106, where a PROPFIND request is performed [0211].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was invented, having the teachings of Guck, Tecu, Wei, Emling and Rhodes before them, to modify the system of Guck, Tecu, Wei and Emling of receiving a list of derived data types including a first data type that can be generated by a server computer system, wherein the derived data types are different from the first data type, a client computer system generating a first data file virtualization policy using the list of derived data types and sending a first data file and the first data file virtualization policy for storage in a storage device, the first data file virtualization policy being usable by the server computer to create one or more second virtual data files from the first data file and the one or more second 
	Claim 12 corresponds to claim 3 and is rejected accordingly.
Regarding claim 5, Guck modified by Tecu, Wei, and Emling does not appear to teach:
wherein sending the request comprises sending a HEAD request through HTTP protocol
However, Rhodes teaches:
wherein sending the request comprises sending a HEAD request through HTTP protocol (Rhodes – local users can perform the usual HTTP and WebDAV request includes HEAD requests [0104].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was invented, having the teachings of Guck, Tecu, Wei, Emling and Rhodes before them, to modify the system of Guck, Tecu, Wei and Emling of receiving a list of derived data types including a first data type that can be generated by a server computer system, wherein the derived data types are different from the first data type, a client computer system generating a first data file virtualization policy using the list of derived data types and sending a first data file and the first data file virtualization policy for storage in a storage device, the 
Claim 14 corresponds to claim 5 and is rejected accordingly.
Regarding claim 7, Guck modified by Tecu, Wei, and Emling does not appear to teach:
wherein sending the request comprises sending a GET request through HTTP protocol
However, Rhodes teaches:
wherein sending the request comprises sending a GET request through HTTP protocol (Rhodes – local users can perform the usual HTTP  and WebDAV requests, including GET [0104].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was invented, having the teachings of Guck, Tecu, Wei, Emling and Rhodes before them, to modify the system of Guck, Tecu, Wei and Emling of receiving a list of derived data types including a first data type that can be generated by a server computer system, wherein the derived data types are different from the first data type, a client computer system generating a first data 
	Claim 16 corresponds to claim 7 and is rejected accordingly.
Claims 9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guck in view of Tecu further in view of Wei further in view of Emling further in view of Ferlitsch (Pub. No. US 2008/0195772 A1, hereinafter “Ferlitsch”).
Regarding claim 9, Guck modified by Tecu, Wei, and Emling does not appear to teach:
sending, by the client computer system, a request for policy capability of the server computer system for a data type prior to receiving, by the client computer system from the server computer system, the list of derived data types that can be generated by the server computer system 
However, Ferlitsch teaches:
sending, by the client computer system, a request for policy capability of the server computer system for a data type prior to receiving, by the client computer system from the server computer system, the list of derived data types that can be generated by the server computer system (Ferlitsch – the MFP (multi-function peripheral) may allow a user to select input document formats that are otherwise non-native to the MFP, by querying a server for a list of supported input formats for translation [0046]. Once the MFP has obtained the list of supported non-native input and output formats, the list is then incorporated in the MFP’s selection method [0048].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was invented, having the teachings of Guck, Tecu, Wei, Emling and Ferlitsch before them, to modify the system of Guck, Tecu, Wei and Emling of receiving a list of derived data types including a first data type that can be generated by a server computer system, wherein the derived data types are different from the first data type, a client computer system generating a first data file virtualization policy using the list of derived data types and sending a first data file and the first data file virtualization policy for storage in a storage device, the first data file virtualization policy being usable by the server computer to create one or more second virtual data files from the first data file and one or more second virtual data files being listed in a directory listing at the server computer system such that the one or more second virtual data files appear to the client computer system as if the one or more second virtual data files are stored in the storage 
Claim 18 corresponds to claim 9 and is rejected accordingly.
Claims 19, 20, 21, 26, 27, 29, 30, 32, 33, 34, 38, 39, 40, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guck in view of Wei further in view of Emling.
Regarding claim 19, Guck teaches:
receiving, by the one or more processors, from a client computer system in communication with the server computer system, a first data file of a first data type
including a plurality of derived data types that can be generated by the server computer system, wherein the derived data types are different from the first data type – (Guck - the server includes a set of conversion filters (converters) which provide “On-The-Fly” conversion of documents authored in one specific format to be transformed into other formats for display [Col. 4 lines 17-21]. Multiple numbers of shadow files and converters can be created in the database for each source file (i.e. first data file of a data type) thus enabling the creation of multiple format outputs which are translated from the source file [Col. 5 lines 8-11]. The shadow file S in Fig. 2B does not have the content, but is connected to a converter C. The shadow S calls on the Source “S0” to pass the source content to the converter C. S0 in the system, the shadow Sn gets the content of the source file (i.e. first data file) and streams it into the converter C [Col. 8 lines 52-55].)
Guck does not appear to teach:
and a first data file virtualization policy
storing, by the one or more processors, the first data file and the first data file virtualization policy on a storage device in communication with the server computer system, wherein the first data file virtualization policy defines available data types [including a plurality of derived data types that can be generated by the server computer system, wherein the derived data types are different from the first data type]; deriving, by the one or more processors, one or more 
and generating, by the one or more processors, a directory listing including a listing of the one or more second virtual data files and providing the directory listing to the client computer system in communication with the server computer system such that the one or more second virtual data files appear to the client computer system as if the one or more second virtual data files is stored in the storage device
However, Wei teaches:
and a first data file virtualization policy (Wei - a user may initiate a document conversion request to the server [Col. 4 lines 37-40]. Upon receiving the request, the server uploads the original document from the user, stores it in a database (see Fig. 1 – 130, where the document is stored is database 130 which is separate from the server and document converter) and passes the request to the document converter. Document converter retrieves the document from the database 130 and produces the HTML document (i.e. one or more second virtual data files) from the original document. Server then retrieves the HTML document from database 130 [Col. 4 lines 37-61]. The HTML files may be stored in another location, another database or 
storing, by the one or more processors, the first data file and the first data file virtualization policy on a storage device in communication with the server computer system, wherein the first data file virtualization policy defines available data types [including a plurality of derived data types that can be generated by the server computer system, wherein the derived data types are different from the first data type]; deriving, by the one or more processors, one or more second virtual data files using information from the first data file of a first data type and the first data file virtualization policy, the one or more second virtual data files not being stored on the storage device and the one or more second virtual data files being in one of the derived data types different from the first data type (Wei - a user may initiate a document conversion request to the server [Col. 4 lines 37-40]. Upon receiving the request, the server uploads the original document from the user, stores it in a database (see Fig. 1 – 130, where the document is stored is database 130 which is separate 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was invented, having the teachings of Guck and Wei before them, to modify the system of Guck of receiving a first data file of a first data type including a plurality of derived data types that are different from the first data type with the teachings of Wei of receiving a first data file virtualization policy, storing them, and deriving one or more second virtual data files using information from the first data file and the first data file virtualization policy. One would have been motivated to make such a modification to provide an automated method of producing a document formatted according to Hypertext Markup Language or other transportable format from an original document created with a document-authoring application (Wei- [Col. 2 lines 7-13]).

and generating, by the one or more processors, a directory listing including a listing of the one or more second virtual data files and providing the directory listing to the client computer system in communication with the server computer system such that the one or more second virtual data files appear to the client computer system as if the one or more second virtual data files is stored in the storage device
However, Emling teaches:
and generating, by the one or more processors, a directory listing including a listing of the one or more second virtual data files and providing the directory listing to the client computer system in communication with the server computer system such that the one or more second virtual data files appear to the client computer system as if the one or more second virtual data files is stored in the storage device (Emling – the network services system permits user computers to access data in the data management system (i.e. server computer system) through a computer network. The data may be accessed through a browser through a data access tool, which creates and maps a directory or file tree of files and folders corresponding to the remote files and folders corresponding to the remote files and folders stored at the data management system [0020]. Also see [0022], where the access tool creates and maps a directory or file tree of files and folders 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was invented, having the teachings of Guck, Wei and Emling before them, to modify the system of Guck and Wei of receiving a first data file of a first data type including a plurality of derived data types that are different from the first data type, receiving a first data file virtualization policy, storing them, and deriving one or more second virtual data files using information from the first data file and the first data file virtualization policy with the teachings of Emling of generating a directory listing and providing the listing to the client computer. One would have been motivated to make such a modification to provide a seamless integration of data files (Emling- [0003]).
Claim 32 corresponds to claim 19 and is rejected accordingly.
Regarding claim 20, Guck does not appear to teach:
generating, by the one or more processors, derived data corresponding to the one or more second virtual data files [listed on the directory listing] on-demand upon request by the client computer system
listed on the directory listing
However, Wei teaches:
generating, by the one or more processors, derived data corresponding to the one or more second virtual data files [listed on the directory listing] on-demand upon request by the client computer system384824-1388-8573.vlAtty Docket No. 074501-0450032 (Wei - a user may initiate a document conversion request to the server [Col. 4 lines 37-40]. Upon receiving the request, the server uploads the original document from the user, stores it in a database (see Fig. 1 – 130, where the document is stored is database 130 which is separate from the server and document converter) and passes the request to the document converter. Document converter retrieves the document from the database 130 and produces the HTML document (i.e. one or more second virtual data files) from the original document. Server then retrieves the HTML document from database 130 [Col. 4 lines 37-61]. Examiner interprets that producing the HTML upon receiving a conversion request from a user discloses an on-demand request.)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was invented, having the teachings of Guck, Wei and Emling before them, to modify the system of Guck, Wei and Emling of receiving a first data file of a first data type including a plurality of derived data types that are different from the first data type, receiving a first data file virtualization policy, storing them, and deriving one or more second virtual data files using information from the first data file and the first data file virtualization policy, generating a directory listing and providing the listing to the client computer with the teachings of Wei of generating derived data on-demand. One would have been motivated to make such a modification to provide an automated method of producing a document formatted according to Hypertext Markup Language or other 
Guck modified by Wei does not appear to teach:
 listed on the directory listing
However, Emling teaches:
listed on the directory listing (Emling – the network services system permits user computers to access data in the data management system (i.e. server computer system) through a computer network. The data may be accessed through a browser through a data access tool, which creates and maps a directory or file tree of files and folders corresponding to the remote files and folders corresponding to the remote files and folders stored at the data management system [0020]. Also see [0022], where the access tool creates and maps a directory or file tree of files and folders (corresponding to the remote files and folders) which appears within the user’s Windows interface under a separate letter drive just as the files and folders would appear it they were local files saved in the user’s local hard drive.)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was invented, having the teachings of Guck, Wei and Emling before them, to modify the system of Guck, Wei and Emling of receiving a first data file of a first data type including a plurality of derived data types that are different from the first data type, receiving a first data file virtualization policy, storing them, and deriving one or more second virtual data files using information 
Claim 33 corresponds to claim 20 and is rejected accordingly.
Regarding claim 21, Guck modified by Wei does not appear to teach:
receiving, by the one or more processors, a request from the client computer system in communication with the server computer system, for the directory listing
However, Emling teaches:
receiving, by the one or more processors, a request from the client computer system in communication with the server computer system, for the directory listing (Emling – the network services system permits user computers to access data in the data management system (i.e. server computer system) through a computer network. The data may be accessed through a browser through a data access tool, which creates and maps a directory or file tree of files and folders corresponding to the remote files and folders corresponding to the remote files and folders stored at the data management system [0020]. Also see [0022], where the access tool creates and maps a directory or file tree of files and folders (corresponding to the remote files and folders) which appears within the user’s Windows interface under a separate letter drive just as the 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was invented, having the teachings of Guck, Wei and Emling before them, to modify the system of Guck, Wei and Emling of receiving a first data file of a first data type including a plurality of derived data types that are different from the first data type, receiving a first data file virtualization policy, storing them, and deriving one or more second virtual data files using information from the first data file and the first data file virtualization policy, generating a directory listing, providing the listing to the client computer, and generating derived data on-demand with the teachings of Emling of receiving a request for a directory listing. One would have been motivated to make such a modification to provide a seamless integration of data files (Emling- [0003]).
Claim 34 corresponds to claim 21 and is rejected accordingly.
Regarding claim 26, Guck does not appear to teach:
wherein the receiving comprises receiving, by the one or more processors, a plurality of first data files and a plurality of first data file virtualization policies and associating, by the one or more processors, each first data file in the plurality of first data files with a corresponding first data file virtualization policy in the plurality of first data file virtualization policies
However, Wei teaches:
wherein the receiving comprises receiving, by the one or more processors, a plurality of first data files and a plurality of first data file virtualization policies and associating, by the one or more processors, each first data file in the plurality of first data files with a corresponding first data file virtualization policy in the plurality of first data file virtualization policies (Wei – server receives document conversion requests from a user, [Col. 4 lines 18-20], which is initiated by when the user submits a URL comprising a reference to an original document to the server, the server uploads the original document from the user [Col. 4 lines 37-42], and where the request may include document conversion parameters (i.e. policies) [Col. 4 lines 46-49]. Application server sends the request to the document converter [Col. 4 lines 26-29], which retrieves the original document from the database [Col. 4 lines 50-52], and utilizes the parameters to create conversion instructions for the file [Col. 5 lines 45-54]. Examiner interprets that in order to create conversion instructions for the file, where the conversion instructions utilize the parameters, the file and parameters must be associated with each other.)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was invented, having the teachings of Guck, Wei and Emling before them, to modify the system of Guck, Wei and Emling of receiving a first data file of a first data type including a plurality of derived data types that are different from the first data type, receiving a first data file virtualization policy, storing them, and deriving one or more second virtual data files using information from the first data file and the first data file virtualization policy, generating a 
Claim 38 corresponds to claim 26 and is rejected accordingly.
Regarding claim 27, Guck modified by Wei does not appear to teach:
receiving by the one or more processors, a request from the client computer system in communication with the server computer system, for the directory listing of the one or more second virtual data files
However, Emling teaches:
receiving by the one or more processors, a request from the client computer system in communication with the server computer system, for the directory listing of the one or more second virtual data files (Emling – the network services system permits user computers to access data in the data management system (i.e. server computer system) through a computer network. The data may be access through a browser through a data access tool, which creates and maps a directory or file tree of files and folders corresponding to the remote files and folders corresponding to the remote files and folders stored at the data management system [0020]. Also see [0022], where the access tool creates and maps a 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was invented, having the teachings of Guck, Wei and Emling before them, to modify the system of Guck, Wei and Emling of receiving a first data file of a first data type including a plurality of derived data types that are different from the first data type, receiving a first data file virtualization policy, storing them, and deriving one or more second virtual data files using information from the first data file and the first data file virtualization policy, generating a directory listing, providing the listing to the client computer, and generating derived data on-demand with the teachings of Emling of receiving a request from the client for a directory listing. One would have been motivated to make such a modification to provide a seamless integration of data files (Emling- [0003]).
Claim 39 corresponds to claim 27 and is rejected accordingly.
Regarding claim 29, Guck does not appear to teach:
delivering at least a portion of the data of the one or more second virtual data files to the client computer system 
However, Wei teaches:
delivering at least a portion of the data of the one or more second virtual data files to the client computer system (Wei – server receives document conversion requests from a user [Col. 4 lines 18-20], and the server retrieves the HTML document (i.e. second 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was invented, having the teachings of Guck, Wei and Emling before them, to modify the system of Guck, Wei and Emling of receiving a first data file of a first data type including a plurality of derived data types that are different from the first data type, receiving a first data file virtualization policy, storing them, and deriving one or more second virtual data files using information from the first data file and the first data file virtualization policy, generating a directory listing by listing files, providing the listing to the client computer, and generating derived data on-demand with the teachings of Wei of delivering at least a portion of the data of the one or more second virtual data files. One would have been motivated to make such a modification to provide an automated method of producing a document formatted according to Hypertext Markup Language or other transportable format from an original document created with a document-authoring application (Wei- [Col. 2 lines 7-13]).
Claim 40 corresponds to claim 29 and is rejected accordingly.
Regarding claim 30, Guck does not appear to teach:
receiving, by the one or more processors, a request from the client computer system in communication with the server computer system to retrieve at least a portion of the data of the one or more second virtual data files 
However, Wei teaches:
receiving, by the one or more processors, a request from the client computer system in communication with the server computer system to retrieve at least a portion of the data of the one or more second virtual data files (Wei – server receives document conversion requests from a user [Col. 4 lines 18-20], and the server retrieves the HTML document (i.e. second derived data file) from the database and serves the HTML document to the browser application executing on the user’s device [Col. 4 lines 57-61].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was invented, having the teachings of Guck, Wei and Emling before them, to modify the system of Guck, Wei and Emling of receiving a first data file of a first data type including a plurality of derived data types that are different from the first data type, receiving a first data file virtualization policy, storing them, and deriving one or more second virtual data files using information from the first data file and the first data file virtualization policy, generating a directory listing by listing files, providing the listing to the client computer, and generating derived data on-demand with the teachings of Wei of receiving a request to retrieve at least a portion of the data of the one or more second virtual data files. One would have been motivated to make such a modification to provide an automated method of producing a document formatted according to Hypertext Markup Language or other transportable format from an original document created with a document-authoring application (Wei- [Col. 2 lines 7-13]).
Claim 41 corresponds to claim 30 and is rejected accordingly.
s 22, 28, 31, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guck in view of Wei further in view of Emling further in view of Rhodes.
Regarding claim 22, Guck modified by Wei and Emling does not appear to teach:
wherein receiving the request comprises receiving, by the one or more processors, a PROPFIND request through a HTTP protocol
However, Rhodes teaches:
wherein receiving the request comprises receiving, by the one or more processors, a PROPFIND request through a HTTP protocol (Rhodes – local users can perform the usual HTTP and WebDAV requests, including PROPFIND [0104]. Also see Fig. 11A – 1106, where a PROPFIND request is performed [0211].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was invented, having the teachings of Guck, Wei, Emling and Rhodes before them, to modify the system of Guck, Wei and Emling of receiving a first data file of a first data type including a plurality of derived data types that are different from the first data type, receiving a first data file virtualization policy, storing them, and deriving one or more second virtual data files using information from the first data file and the first data file virtualization policy, generating a directory listing, providing the listing to the client computer, generating derived data on-demand, and receiving a request for a directory listing with the teachings of Rhodes of receiving the request through a PROPFIND request. 
Claim 35 corresponds to claim 22 and is rejected accordingly.
Regarding claim 28, Guck modified by Wei and Emling does not appear to teach:
wherein receiving the request comprises receiving a HEAD request through HTTP protocol394824-1388-8573.vlAtty Docket No. 074501-0450032
However, Rhodes teaches:
wherein receiving the request comprises receiving a HEAD request through HTTP protocol394824-1388-8573.vlAtty Docket No. 074501-0450032 (Rhodes – local users can perform the usual HTTP and WebDAV request includes HEAD requests [0104].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was invented, having the teachings of Guck, Wei and Emling before them, to modify the system of Guck, Wei and Emling of receiving a first data file of a first data type including a plurality of derived data types that are different from the first data type, receiving a first data file virtualization policy, storing them, and deriving one or more second virtual data files using information from the first data file and the first data file virtualization policy, generating a directory listing, providing the listing to the client computer, generating derived data on-demand, and receiving a request from the client for a directory listing with the teachings of Rhodes of receiving the request through a HEAD request. One would have been motivated to make such a modification to provide the advantages of both centralized and decentralized systems (Rhodes - [0007]).

wherein receiving the request comprises receiving a HTTP GET request
However, Rhodes teaches:
wherein receiving the request comprises receiving a HTTP GET request (Rhodes – local users can perform the usual HTTP and WebDAV requests, including GET [0104].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was invented, having the teachings of Guck, Wei and Emling before them, to modify the system of Guck, Wei and Emling of receiving a first data file of a first data type including a plurality of derived data types that are different from the first data type, receiving a first data file virtualization policy, storing them, and deriving one or more second virtual data files using information from the first data file and the first data file virtualization policy, generating a directory listing by listing files, providing the listing to the client computer, and generating derived data on-demand, and receiving a request to retrieve at least a portion of the data of the one or more second virtual data files with the teachings of Rhodes of receiving the request through a GET request. One would have been motivated to make such a modification to provide the advantages of both centralized and decentralized systems (Rhodes - [0007]).
Claims 23 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guck in view of Wei further in view of Emling further in view of Rhodes.

receiving, by the one or more processors, a request from the client computer system for policy capability of the server computer system for a data type
However, Ferlitsch teaches:
receiving, by the one or more processors, a request from the client computer system for policy capability of the server computer system for a data type (Ferlitsch – the MFP (multi-function peripheral) may allow a user to select input document formats that are otherwise non-native to the MFP, by querying a server for a list of supported input formats for translation [0046]. Once the MFP has obtained the list of supported non-native input and output formats, the list is then incorporated in the MFP’s selection method [0048].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was invented, having the teachings of Guck, Wei and Emling before them, to modify the system of Guck, Wei and Emling of receiving a first data file of a first data type including a plurality of derived data types that are different from the first data type, receiving a first data file virtualization policy, storing them, and deriving one or more second virtual data files using information from the first data file and the first data file virtualization policy, generating a directory listing, providing the listing to the client computer, and generating derived data on-demand with the teachings of Ferlitsch of receiving a request for policy 
Claim 36 corresponds to claim 23 and is rejected accordingly.
Claims 24, 25 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wei further in view of Emling further in view of Rhodes.
Regarding claim 24, Guck modified by Wei and Emling does not appear to teach:
sending, by the one or more processors, a response to the request from the client computer system including a list of derived data types that are supported by the server computer system
However, Ferlitsch teaches:
sending, by the one or more processors, a response to the request from the client computer system including a list of derived data types that are supported by the server computer system (Ferlitsch – the MFP (multi-function peripheral) may allow a user to select input document formats that are otherwise non-native to the MFP, by querying a server for a list of supported input formats for translation [0046]. Once the MFP has obtained the list of supported non-native input and output formats, the list is then incorporated in the MFP’s selection method [0048].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was invented, having the teachings of Guck, Wei, Emling and Ferlitsch before them, to modify the system of Guck, Wei and Emling of 
Claim 37 corresponds to claim 24 and is rejected accordingly.
Regarding claim 25, Guck modified by Wei and Emling does not appear to teach:
wherein sending comprises providing for each derived data type a list of parameters used to control a derived data file containing the derived data types
However, Ferlitsch teaches:
wherein sending comprises providing for each derived data type a list of parameters used to control a derived data file containing the derived data types (Ferlitsch – the MFP (multi-function peripheral) may allow a user to select input document formats that are otherwise non-native to the MFP, by querying a server for a list of supported input formats for translation [0046]. Once the MFP 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was invented, having the teachings of Guck, Wei, Emling and Ferlitsch before them, to modify the system of Guck, Wei and Emling of receiving a first data file of a first data type including a plurality of derived data types that are different from the first data type, receiving a first data file virtualization policy, storing them, and deriving one or more second virtual data files using information from the first data file and the first data file virtualization policy, generating a directory listing, providing the listing to the client computer, generating derived data on-demand, and receiving a request for a directory listing with the teachings of Ferlitsch of wherein sending comprises providing for each derived data type a list of parameters used to control a derived data file containing the derived data types. One would have been motivated to make such a modification to allow users to select file output formats (Ferlitsch [0046-0048]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/R.P.D./         Examiner, Art Unit 2166                                                                                                                                                                                               
/MARK D FEATHERSTONE/         Supervisory Patent Examiner, Art Unit 2166